184 F.2d 670
Ross JOHNSON, Appellant,v.UNITED STATES of America.
No. 14143.
United States Court of Appeals Eighth Circuit.
October 9, 1950.

Appeal from the United States District Court for the District of North Dakota.
George C. Willson, III, St. Louis, Mo., for appellant.
P. W. Lanier, U. S. Atty., Fargo, N. D., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on Certified Copy of Motion of the United States of America to vacate and set aside Sentence and to Dismiss Information against Defendant-Appellant Ross Johnson, filed in the District Court, and of Order of the District Court granting the motion.